DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 13 and 14 recite the limitation "the table" in line 6.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6-14 are rejected under 35 U.S.C. 103 as being unpatentable over Nakata et al. (WO 2005102616), hereinafter Nakata, in view of Yoshimura (JP 2014030892).
Regarding claim 1 Nakata teaches a suction positioning structure comprising:
an output rod which is movable in an axis direction (6), the output rod having 
an air discharge passage (15), provided so as to extend in the axis direction, for suctioning a workpiece to be machined,  
a suction pad (7) being attached to the output rod so as to communicate with the air discharge passage; and
a rod locking device (lock units 21a and 21b, comprising lock sleeves 24a and 24b, balls 27a and 27b, and tapered surfaces 28a and 28b, see Nakata fig. 4).	
a driving member which moves the transmission member in the axis direction (fastening rod 36 moves surfaces 28a and 28b in a fashion that locks, see Nakata figs. 3-5);
wherein the movement of the output rod (6) and the movement of the internal components of the rod locking device are separably controllable (output rod movement is driven by spring 18 and movement of the robot arm generally, see Nakata and figs. 3-4 and page 4, first three paragraphs after the heading "BEST MODE FOR CARRYING OUT THE INVENTION"; rod locking device is driven by air pressure in chamber 46, see the four paragraphs of Nakata after the one labeled [0025], and figs. 3-4).

a transmission member which has a tapered inner circumferential surface that faces the tapered outer circumferential surface of the sleeve;
a plurality of balls inserted between the tapered inner circumferential surface and the tapered outer circumferential surface; and
that when the driving member moves the transmission member in the axis direction, it elastically deforms the sleeve via the plurality of balls such that the sleeve has a reduced 	diameter.
However, Yoshimura teaches a rod locking device having a sleeve (lock member 57) fitted onto the output rod, which sleeve has a tapered outer circumferential surface (58) and is elastically deformable so as to have a reduced diameter (see Yoshimura abstract); 
a transmission member (piston 63) which has a tapered inner circumferential surface (66) that faces the tapered outer circumferential surface of the sleeve (see Yoshimura fig. 2);
a plurality of balls (B) inserted between the tapered inner circumferential surface and the tapered outer circumferential surface (see Yoshimura fig. 2); and 
a driving member (base of piston 63) which is capable of moving the transmission member in the axis direction, so as to elastically deform the sleeve via the plurality of balls such that the sleeve has a reduced diameter.
It would have been obvious to a person having ordinary skill in the art to implement the locking device of Yoshimura in the device of Nakata, as doing so would be the simple substitution of one known element for another to obtain predictable results.

claim 6, Nakata teaches a suction positioning structure comprising:
an output rod (6) which is movable in an axis direction, the output rod having 
an air discharge passage (15), provided so as to extend in the axis direction, for suctioning a workpiece to be machined, 
a suction pad (7) being attached to the output rod so as to communicate with the air discharge passage; and
a rod locking device (lock units 21a and 21b, comprising lock sleeves 24a and 24b, balls 27a and 27b, and tapered surfaces 28a and 28b, see Nakata fig. 4);
wherein the movement of the output rod (6) and the movement of the internal components of the rod locking device are separably controllable (output rod movement is driven by spring 18 and movement of the robot arm generally, see Nakata and figs. 3-4 and page 4, first three paragraphs after the heading "BEST MODE FOR CARRYING OUT THE INVENTION"; rod locking device is driven by air pressure in chamber 46, see the four paragraphs of Nakata after the one labeled [0025], and figs. 3-4).	
Nakata does not teach that the locking device has a sleeve fitted onto the output rod, which sleeve has a tapered outer circumferential surface and is elastically deformable so as to have a reduced diameter; 
a transmission member which has a tapered inner circumferential surface that faces the tapered outer circumferential surface of the sleeve; 
a plurality of balls inserted between the tapered inner circumferential surface and the tapered outer circumferential surface; and 
a locking operation chamber into which compressed air is supplied, the compressed air acting on an annular pressure-receiving surface of the transmission member so as to move the transmission member in the axis direction.
However, Yoshimura teaches a locking device having 

a transmission member (piston 63) which has a tapered inner circumferential surface (66) that faces the tapered outer circumferential surface of the sleeve, (see Yoshimura fig. 2); 
a plurality of balls (B) inserted between the tapered inner circumferential surface and the tapered outer circumferential surface (see Yoshimura fig. 2); and 
a locking operation chamber (60) into which compressed air (Yoshimura teaches the possibility of using air instead of oil, see Yoshimura, third paragraph from the bottom "The pressure fluid used for the clamp mechanism 11 and the support mechanism 51 may be compressed air or the like instead of the exemplified pressure oil.") is supplied, the compressed air acting on an annular pressure-receiving surface of the transmission member so as to move the transmission member in the axis direction.
It would have been obvious to a person having ordinary skill in the art to implement the locking device of Yoshimura in the device of Nakata, as doing so would be the simple substitution of one known element for another to obtain predictable results.	

Regarding claim 7, Nakata in view of Yoshimura teaches the suction positioning structure according to claim 1, further comprising: a seating part which is attached to a side, closer to the workpiece, of the air discharge passage of the output rod so as to be able to come into contact with the workpiece (suction pad 7 includes a seating portion, not labeled in figs. see Nakata fig. 3).

Regarding claim 8, Nakata in view of Yoshimura teaches a suction positioning device comprising:
the suction positioning structure according to claim 1; 


Regarding claim 10, Nakata in view of Yoshimura teaches the suction positioning structure according to claim 6, further comprising: a seating part which is attached to a side, closer to the workpiece, of the air discharge passage of the output rod so as to be able to come into contact with the workpiece (suction pad 7 includes a seating portion, not labeled in figs. see Nakata fig. 3).

Regarding claim 11, Nakata in view of Yoshimura teaches a suction positioning device comprising:
the suction positioning structure according to claim 6; 
Nakata additionally teaches a housing (housing 10 of rod holding device 5) which supports the output rod such that the output rod is movable in the axis direction, the housing being provided for attachment of the suction positioning device to an arm of a robot (rod holding device 5 attached to robot 1, see fig. 1); and a suction pad (7) for suctioning the workpiece, which suction pad is attached to the output rod so as to communicate with the air discharge passage.

Regarding claim 12, Nakata in view of Yoshimura teaches a suction positioning device comprising:
the suction positioning structure according to claim 7; 
.

Claims 9, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Nakata and Yoshimura as applied to claims 8, 11, and 12 above, and further in view of Fredrickson et al. (US 7922158), hereinafter Fredrickson. 
Regarding claims 9, 13, and 14; Nakata in view of Yoshimura teaches the suction positioning device according to claims 8, 11, and 12. Neither Nakata nor Yoshimura explicitly teach the presence of a table or the presence of a positional displacement fitting section which fits a positional displacement preventing part of a workpiece. Nakata does teach the presence of a work mounting position 3 (see Nakata fig. 1), but does not offer details. 
However, Fredrickson teaches that jigs suitable for use as a work mounting position comprising a horizontal surface (such as a table) and positional displacement fitting sections (adjustable stops) are generally known in the manufacturing arts. Consequently, it would have been obvious to a person having ordinary skill to implement a table and positional displacement fitting sections such as pins or stops on the device of Nakata and Yoshimura, as doing so represents the combination of known prior art elements according to known methods to yield predictable results.

Response to Arguments
Applicant’s arguments, see page 9, filed January 11th, 2022, with respect to the rejections of claims 8, 9, and 11-14 under 35 USC § 112 have been fully considered and are persuasive.  The rejections of claims 8, 9, and 11-14 have been withdrawn. 
Applicant's arguments filed January 11th, 2022 with regards to the rejections of claims 1 and 6-14 have been fully considered but they are not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
As described in the above rejections Nakata teaches separately controllable rod and locking mechanism, but does not teach the specific sort of locking mechanism claimed. Yoshimura teaches such a locking mechanism. That Yoshimura does not teach a separately controllable rod and that Nakata does not teach the right structure for a locking mechanism does not mean that it would not have been obvious to a person of ordinary skill at the time to combine the two such that the combination had the claimed features.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R ZAWORSKI whose telephone number is (571)272-7804. The examiner can normally be reached Monday-Thursday and Alternate Fridays 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.R.Z./Examiner, Art Unit 3723                                                                                                                                                                                                        

/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723